Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a layer of probe pads” (line 5), “an inter-die interface pad layer” in line 7. It is unclear which device structural features said limitations refer to. It will help overcome a lack of clarity if the applicant points out which device components in applicant’s Fig. 1B refers to said limitations.
Claim 1 further recites “a layer of interface terminals on a backside of the first semiconductor die”. This limitation is ambiguous as it is unclear which device component, for example in Fig. 1B, refers to “a layer of interface terminals”. Is the bottom portion, where component 114 is positioned, refers to “a backside” of the first semiconductor die 106 or a top portion, where layer 112 or 124 is positioned (see applicant’s Fig. 1B)? Moreover, said limitations appear to be at odds with the description 
Claim 1 recites the limitations “a first communications interface” (line 17) and “a second communications interface” in line 25. It is unclear what interfaces said features are referring to. In the interest of clarity, the Examiner would like the applicant to point out said features in Fig. 1B.
Claims 10 & 16 are rejected for the same reasons as claim 1. In the interest of clarity, the Examiner suggests the applicant maps the claim features to a particularly drawing (e.g. Fig. 1B) in the next response. So far, the structural positions of limitations are at odds with one another in the claims.
Claim 10 further recites “the layer of probe pad” in lines 19, 21 & 24. There is insufficient antecedent basis for said limitation in the claim. 
Claim 11 recites “a layer of probe pads”. It is unclear if it refers to “a probe pad layer” in claim 10 or different feature.
Claims 17 & 18 recite the limitation “a layer of interface pads” and “the layer of interface terminals”. It is unclear which device feature said limitation refers to.
Claims 2-9, 11-15 & 17-20 are rejected for being dependent of independent claims 1, 10 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-3, 5-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2020/0235073) in view of Koyama et al. (US Patent 7,952,392) and Lin et al. (US Pub. 2016/0005717).
Regarding claim 1, Chen teaches a semiconductor device comprising: 
a first semiconductor die 200 having, 
a semiconductor substrate 202 (Fig. 3C & Fig. 1G-1I),
a first logic circuit comprised in the semiconductor substrate (Chen teaches in Para [0015] transistors or diodes and in Para [0030-0031] various types of chips. The Examiner understands that diodes and/or transistors in semiconductor chips are widely known to function as logic circuits. For instance, Koyama teaches in Fig. 1 and 9B, wherein transistors are integral components of a logic circuit chip. As such, the use of transistors in logic circuit chips would have been obvious and within the ordinary skill in the art.),
a layer of probe pads (210 in Fig. 1G and/or 318 in Fig. 3C), 
metallization layers 204 (Fig. 1H), 

a layer of interface terminals on a backside of the first semiconductor die (D1 or 215 in Fig. 3C); and 
a second semiconductor die 100 having a semiconductor substrate 102 comprising a second logic circuit (it is understood that there are logic circuits/transistors within the dies, see Fig. 3C); 
wherein the first semiconductor die 102 is mounted in a face-to-face arrangement with the second semiconductor die 200 (see Fig. 3C, wherein surfaces of the two dies (200 & 100) with metallization are electrically connected. However, if it is determined that Chen does not teach a face-to-face arrangement between the two semiconductor dies (200 & 100), then the Examiner understands that said feature would have been obvious in the semiconductor packaging/assembly art. For instance, Lin teaches in Fig. 51 wherein a first semiconductor die is mounted on a second semiconductor die in a face-to-face arrangement. As such, said claim feature would have been obvious and within the ordinary skill in the art); 
wherein the layer of interface terminals (D1/215) of the first semiconductor die 200 is providing a first communications interface to the first semiconductor die and the second semiconductor die (Fig. 3C); 
wherein the layer of probe pads 318 of the first semiconductor die 200 is disposed between the semiconductor substrate 102 of the second semiconductor die 100 and the semiconductor substrate 202 of the first semiconductor die 200, the layer of probe pads used to test the logic circuit through the metallization layers of the first 
wherein the inter-die interface pad layer (316a or 316b)b is formed over the layer of probe pad 318 and provides a second communication interface between the first logic circuit of the and the second logic circuit of the second semiconductor die 100 (Fig. 3C).  
Regarding claim 2, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 1, further comprising a layer of probe pads (one of the layers in 115, Fig. 3C) of the second semiconductor die 100 disposed between the semiconductor substrate of the first semiconductor die 200 and the semiconductor substrate of the second semiconductor die 100 and used to test the second logic circuit in the semiconductor substrate of the second semiconductor die through metallization layers of the second semiconductor die prior to forming the face-to-face arrangement (the pads in the metallization layers is capable of testing the logic circuit prior to the forming the face-to-face arrangement, see Fig 3C).  
Regarding claim 3, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 1, wherein the probe pads of the layer of probe pads are parts of a plurality of testing tile structures in a grid-like arrangement over the semiconductor substrate of the first semiconductor die (Fig. 3C, also see Fig. 1A-1H the probe pad layer (e.g. 110 or 210) is part of a plurality of testing tile structures in a grid-
Regarding claim 5, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 1, wherein the inter-die interface pad layer 316a-b is a layer of bump pads (note the pads in 316a-b in Fig. 3C).  
Regarding claim 6, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 1, wherein the inter-die interface pad layer 316a-b is formed in a bonding dielectric layer that mechanically couples the first semiconductor die to the second semiconductor die (Fig. 3C and respective text – 316 similar to 116 (e.g. Fig. 1D) is a bonding dielectric layer (e.g. Para [0020]).
  Regarding claim 7, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 1, further comprising a backside probe pad layer of the first semiconductor die 200 used to test a composite logic circuit formed from the first semiconductor die and the second semiconductor die in the face-to-face arrangement (some of the layers of 215 in Fig. 3C read as a backside probe layer of the first semiconductor die 200 to test the logic circuits (e.g. chips or transistors) of the first and second dies).  
Regarding claim 8, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 1, wherein the interface terminals of the layer of interface terminals are interface pads electrically connected to through substrate vias 205 of the first semiconductor die (Fig. 3C).
Regarding claim 9, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 1, wherein the probe pads of the layer of probe pads are 

Regarding claim 10, Chen teaches a semiconductor device comprising: 
a first semiconductor die 200 having,
	a first logic circuit (Chen teaches in Para [0015] transistors or diodes and in Para [0030-0031] various types of chips. The Examiner understands that diodes and/or transistors in semiconductor chips are widely known to function as logic circuits. For instance, Koyama teaches in Fig. 1 and 9B, wherein transistors are integral components of a logic circuit chip. As such, the use of transistors in logic circuit chips would have been obvious and within the ordinary skill in the art),
a semiconductor substrate 202, and 
a layer of interface terminals (210, 215 or D1, Fig. 3C) on a backside of the first semiconductor die; and
a second semiconductor die 100’ having, 
a semiconductor substrate 102 (Fig. 3C), 

a plurality of metallization layers 104 (Fig. 3C and Fig. 1A-1D), 
an inter-die interface pad layer (316a and/or 316b), and 
a probe pad layer (318, Fig. 3C); 
wherein the first semiconductor die 200 is mounted in a face-to-face arrangement with the second semiconductor die 100 (see Fig. 3C, wherein surfaces of the two dies (200 & 100) with metallization are electrically connected. However, if it is determined that Chen does not teach a face-to-face arrangement between the two semiconductor dies (200 & 100), then the Examiner understands that said feature would have been obvious in the semiconductor packaging/assembly art. For instance, Lin teaches in Fig. 51 wherein a first semiconductor die is mounted on a second semiconductor die in a face-to-face arrangement. As such, said claim feature would have been obvious and within the ordinary skill in the art);
wherein the layer of interface terminals (D1, 210 or 215) of the first semiconductor die 200 provides a communications interface to the first semiconductor die 200 and the second semiconductor die 100 (Fig. 3C);
wherein the layer of probe pads 318 of the second semiconductor die is disposed between the semiconductor substrate 102 of the second semiconductor die 100 and the semiconductor substrate 202 of the first semiconductor die 200, the layer of probe pads is used to test the logic circuit through at least one 
wherein the inter-die interface pad layer (316a and/or 316b) is formed over the layer of probe pads 318 and provides a second communications interface between the first logic circuit of the first semiconductor die 200 and the second logic circuit of the second semiconductor die 100 (Fig. 3C).  
Regarding claim 11, the combination of Chen and Koyama teaches the semiconductor device of claim 10, further comprising a layer of probe pads (one of the layers in 115, Fig. 3C) of the first semiconductor die 100 disposed between the semiconductor substrate of the first semiconductor die 200 and the semiconductor substrate of the second semiconductor die 100 is used to test a first logic logic circuit in the semiconductor substrate of the second semiconductor die through metallization layers of the second semiconductor die prior to forming the face-to-face arrangement (the pads in the metallization layers is capable of testing the logic circuit prior to the forming the face-to-face arrangement, see Fig 3C).  
Regarding claim 12, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 10, wherein the inter-die interface pad layer (316a and/316b) is formed in a bonding dielectric layer that mechanically couples the first 
  Regarding claim 13, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 10, further comprising a backside probe pad layer of the first semiconductor die 200 to test a composite logic circuit formed from the first semiconductor die and the second semiconductor die in the face-to-face arrangement (some of the layers of 215 in Fig. 3C read as a backside probe layer of the first semiconductor die 200 used to test the logic circuits (e.g. chips or transistors) of the first and second dies).  
Regarding claim 14, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 10, wherein each probe pad of the layer of probe pads is electrically inert in the face-to-face arrangement (it would have been within one of the ordinary skill to make one of Chen’s pad inert when not used as a probe pad). 
 Regarding claim 15, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 10, wherein the layer of probe pads is part of a plurality of testing structures and each testing structure is used to test a respective set of one or more cores of a processing unit formed in the semiconductor substrate of the first semiconductor die (there are multiple device components to be tested as only a representative section is shown in the drawings, and it would have been obvious to have a plurality of testing structure to test one or more cores of a processing unit in the substrate, see Fig. 3C, also see Para [0015] wherein the substrate comprises processors).  


a first semiconductor die 200 having, 
a semiconductor substrate 202 (Fig. 3C), 
a processing unit (Para [0015], Chen teaches wherein the first and second semiconductor dies 200 & 100 can be similar, see Para [0030]), 
a layer of probe pads (210 in Fig. 1G and/or 318 in Fig. 3C), 
metallization layers 204, and (Fig. 1H & 3C), 
an inter-die interface pad layer 318, and 
a second semiconductor die 100 having, 
a semiconductor substrate 102, and 
a processing unit (Para [0015] Chen teaches wherein the first and second semiconductor dies can be similar, see Para [0030]); and 
package signal terminals (Para [0042, where Chen teaches connectors, bumps or pillars) to provide signals to a composite logic circuit (Chen teaches in Para [0015] transistors or diodes and in Para [0030-0031] various types of chips. The Examiner understands that diodes and/or transistors in semiconductor chips are widely known to function as logic circuits. For instance, Koyama teaches in Fig. 1 and 9B, wherein transistors are integral components of a logic circuit chip. As such, the use of transistors in logic circuit chips would have been obvious and within the ordinary skill in the art.) that includes the processing unit in the first semiconductor die 200 and the processing unit in the second semiconductor die 200 (Fig. 3C); 
wherein the first semiconductor die 200 is mounted in a face-to-face arrangement with the second semiconductor die 100 (see Fig. 3C, wherein surfaces of the two dies 
wherein the layer of probe pads 318 of the first semiconductor die 200 is disposed between the semiconductor substrate 202 of the first semiconductor die 200 and the semiconductor substrate 102 of the second semiconductor die 100, the layer of probe pads is used to test the processing unit in the first semiconductor die prior to forming the face-to-face arrangement (the bond pads 122 and/or 320 shown in Fig. 3C is capable of being used to test the logic circuits prior to the face to face arrangement; or see Fig. 1E-1F where pads are used to test semiconductor components of the first die 200 prior to the face to face arrangement); and 
wherein the inter-die interface pad layer (316a and/or 316b) is formed over the layer of probe pads 318 of the first semiconductor die 200 and provides a communications interface between the processing unit the first semiconductor die 200 and the processing unit of second semiconductor die 100 to form the composite logic circuit (Fig. 3C).  
Regarding claim 17, the combination of Chen, Koyama and Lin teaches the semiconductor package of claim 16, further comprising a layer of interface pads of the first semiconductor die, the layer of interface terminals being electrically connected 
  Regarding claim 18, the combination of Chen, Koyama and Lin teaches the semiconductor package of claim 16, further comprising a layer of interface terminals of the second semiconductor die, the layer of interface terminals being electrically connected to the package signal terminals to provide the signals to the composite logic circuit (Chen’s Fig. 3C & 3F and Lin’s Fig. 51). 
 Regarding claim 20, the combination of Chen, Koyama and Lin teaches the semiconductor device of claim 16, wherein the layer of probe pads further includes one or more inductors electrically connected to one or more circuits of the composite logic circuit (e.g. Chen’s Para [0066]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Koyama and Lin as applied to claim 1 above, and in further view of Tipple et al. (US Pub. 2017/0059650).
Regarding claim 4, Though Chen teaches wherein the metallization comprises input/output circuitry (Para [0015]); however, the combination of Chen and Koyama is silent on wherein the probe pad layer includes a power terminal, and ground terminal, and at least one signal terminal. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Tipple teaches in Para [0018-0019] wherein an input/output circuitry comprise a probe pad that includes ground terminal/pad, power pads and signal pads. As such, said claim feature would have been obvious and within the ordinary skill in the art. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Koyama and Lin as applied to claim 1 above, and in further view Greco et al. (US Pub. 2007/0139426).
Regarding claim 19, the combination of Chen, Koyama and Lin is silent on the semiconductor package of claim 16, wherein the processing unit in the first semiconductor die is a first graphics processing unit (GPU) and the processing unit in the second semiconductor die is a second GPU. The Examiner understands that the use of GPU in a semiconductor device would have been obvious in the semiconductor art. GPUs are known for their unique capability of processing many pieces of data simultaneously. For instance, Greco teaches in Fig. 1 wherein GPUs are employed in a semiconductor device for the aforementioned benefits. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 06/10/21 have been fully considered but they are not persuasive. As best understood, the prior art meets the claim feature as addressed in the rejection above. More importantly, it is impossible to consistently map the claims to any of the applicant’s drawing. The claim features are in conflict and at odds with one another which makes mapping it to any of the drawing nearly impossible. As such, it is difficult to make sense of the device structure. In the interest of clarity, the Examiner requests the applicant to map the independent claims to a particular drawing (e.g. Fig. 1B) to help remove the indefiniteness and ambiguity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOR KARIMY/Primary Examiner, Art Unit 2894